                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

KRISTY LYNN AUSTIN,                         §
                                            §
       Plaintiff,                           §
                                            §
v.                                          §     Civil Action No. 4:19-cv-00457-O-BP
                                            §
THE BANK OF NEW YORK                        §
MELLON f/k/a THE BANK OF NEW                §
YORK AS TRUSTEE FOR CWABS,                  §
INC. ASSET BACKED                           §
CERTIFICATES, SERIES 2003-BC4;              §
and NATIONSTAR MORTGAGE                     §
LLC d/b/a MR. COOPER,                       §
                                            §
       Defendants.                          §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed, and the Magistrate Judge’s Recommendation is ripe for

review. The District Judge reviewed the proposed Findings, Conclusions, and Recommendation

for plain error. Finding none, the undersigned District Judge believes that the Findings and

Conclusions of the Magistrate Judge are correct, and they are accepted as the Findings and

Conclusions of the Court.

       Accordingly, the Defendants’ Amended Motion for Judgment on the Pleadings, ECF No.

15, is GRANTED, and Plaintiff’s Amended Complaint, ECF No. 9, is DISMISSED WITH

PREJUDICE.
SO ORDERED on this 18th day of February, 2020.



                                      _____________________________________
                                      Reed O’Connor
                                      UNITED STATES DISTRICT JUDGE




                                  2
